Exhibit 10.32

AMENDMENT NO. 2 TO THE

NOBLE DRILLING CORPORATION

2009 401(k) SAVINGS RESTORATION PLAN

Pursuant to the provisions of Section 4.1 thereof, the Noble Drilling
Corporation 2009 401(k) Savings Restoration Plan (the “Plan”) is hereby amended
in the following respects only:

FIRST: Section 1.1 of the Plan is hereby amended to include additional defined
terms therein to read as follows in new Sections 1.1(m) and (n), and the
remaining paragraphs under Section 1.1 shall be renumbered to reflect the
addition of the new Sections 1.1(m) and (n):

(m) “Merger Agreement” means that certain Merger Agreement, dated June 30, 2013,
between Noble Corporation, a Swiss corporation and Noble Corporation Limited, a
company registered in England and Wales (and predecessor to Noble Corporation
plc, a public limited company incorporated under the laws of England and Wales).

(n) “Noble Corporation” means (i) for periods prior to the “Effective Time”
described in the Merger Agreement, Noble Corporation, a Swiss corporation, and
its predecessors, as applicable, and (ii) for periods on and after such
“Effective Time”, Noble Corporation plc, a public limited company incorporated
under the laws of England and Wales, and its successors as applicable.

SECOND: The first sentence of Section 3.3 of the Plan is hereby amended to add a
new clause at the end thereof to read as follows:

;provided that, no additional amounts shall be credited to an Account as a
notional investment of Noble Corporation stock for all periods on and after
November 1, 2013.

THIRD: Section 3.3 of the Plan is hereby amended to add a new sentence at the
end thereof to read as follows:

Notwithstanding the foregoing, all notional investments of Noble Corporation
stock that are credited to a Participant’s Deferral Account or Matching Account
under this Section 3.3, shall be cancelled and reinvested as of December 2,
2013, in accordance with the procedures that shall be established by the
Committee.



--------------------------------------------------------------------------------

FOURTH: Section 3.5 of the Plan is hereby amended to add a new sentence at the
end thereof to read as follows:

Notwithstanding the foregoing, in no event shall distributions be made in the
form of ordinary shares of Noble Corporation for periods occurring on and after
November 1, 2013, it being understood that distributions of cash shall be made
in lieu of such shares in accordance with the procedures that shall be
established by the Committee.

FIFTH: Section 5.1 of the Plan is hereby amended to add a new sentence at the
end thereof to read as follows:

Notwithstanding the foregoing, in no event shall distributions be made in the
form of ordinary shares of Noble Corporation for periods occurring on and after
November 1, 2013, it being understood that distributions of cash shall be made
in lieu of such shares in accordance with the procedures that shall be
established by the Committee.

SIXTH: Section 5.10 of the Plan is hereby amended by restatement in its entirety
to read as follows:

Section 5.10 Shares Limitation. Any provision of this Plan to the contrary
notwithstanding, the sum of (i) the number of registered shares of Noble
Corporation, a Swiss corporation, that may be distributed to Participants or
their beneficiaries for periods prior to November 1, 2013, pursuant to the Noble
Drilling Corporation 401(k) Savings Restoration Plan (the “Restoration Plan”)
and this Plan, (ii) the number or ordinary shares of Noble Corporation, a Cayman
Islands company, that have been distributed to Participants or their
beneficiaries pursuant to the Restoration Plan and this Plan, and (iii) the
number of shares of common stock of Noble Drilling Corporation, a Delaware
corporation, that have been distributed to Participants or their beneficiaries
pursuant to the Restoration Plan, shall not exceed 200,000 shares. For the
avoidance of doubt, (i) in no event shall distributions be made in the form of
Noble Corporation stock for periods occurring on and after November 1, 2013, and
(ii) no such shares of Noble Corporation stock shall be reserved for issuance
hereunder for periods occurring on and after November 1,2013.

IN WITNESS WHEREOF, this Amendment has been executed by Noble Drilling
Corporation on this 13 day of November 2013, to be effective as of
November 1,2013.

 

NOBLE DRILLING CORPORATION By:   /s/ Dennis J. Lubojacky Title:   Dennis J.
Lubojacky, President